PER CURIAM.
There is no competent substantial evidence in the record to support the finding that the husband “earns approximately $20,000 — $25,000 per year.” Indeed, the record establishes that his annual income is closer to $12,000. If the latter figure is anywhere near correct, the award of permanent periodic alimony in the sum of $6,000 per annum was too high vis-a-vis the wife’s annual income, which is $11,648.
Accordingly, this cause is reversed and remanded for a full evidentiary hearing on the question of annual income. At this juncture, the husband’s tax return for the years 1987 and 1988 should be available to better determine his pattern of earnings.
In all other respects, this cause is affirmed.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
DOWNEY, ANSTEAD and LETTS, JJ., concur.